 1   Jean E. Williams
     Deputy Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division
 4
     R. Lee Leininger
 5   Colorado Bar No. 23636
     Trial Attorney, U.S. Department of Justice
 6
     Environment and Natural Resources Division
 7   Natural Resources Section
     999 18th Street, South Terrace, Suite 370
 8   Denver, CO 80202
 9   Phone: (303) 844-1364
     Fax: (303) 844-1350
10   lee.leininger@usdoj.gov
11
     Counsel for Defendants
12
13                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
14
15
      Save the Colorado; Living Rivers; and        No. 3:19-cv-08285-MTL
16    Center for Biological Diversity,
17
             Plaintiffs,                           NOTICE OF APPEARANCE
18
19    vs.

20    U.S. Department of the Interior; and
21    David Bernhardt, in his official capacity
      as Secretary of the Interior,
22
23
            Defendants.

24
25          Pursuant to Local Civil Rule 83.1(b)(1), attorney Lee Leininger enters his
26   appearance as lead counsel on behalf of Defendants U.S. Department of the Interior and
27   David Bernhardt. Mr. Leininger’s contact information is as follows:
28
            R. Lee Leininger
 1          U.S. Department of Justice
            Environment and Natural Resources Division
 2
            Natural Resources Section
 3          999 18th Street, South Terrace, Suite 370
            Denver, CO 80202
 4
            Phone: (303) 844-1364; Fax: (303) 844-1350
 5          lee.leininger@usdoj.gov
 6          The undersigned hereby certifies that he is admitted to practice in this Court
 7   pursuant to Local Civil Rule 83.1(b) and that he is registered in the Court’s Electronic
 8   Case Filing system.
 9          Respectfully submitted this 5th day of December, 2019.
10                                             JEAN E. WILLIAMS
11                                             Deputy Assistant Attorney General
                                               Environment & Natural Resources Division
12
13                                              /s/ R. Lee Leininger
                                               R. LEE LEININGER, Trial Attorney
14                                             Colorado Bar No. 23636
15                                             United States Department of Justice
                                               Environment & Natural Resources Division
16                                             999 18th St., South Terrace, Suite 370
17                                             Denver, CO 80202
                                               Tel: (303) 844-1364
18                                             Fax: (303) 844-1350
19                                             lee.leininger@usdoj.gov

20                                             Attorneys for Federal Defendants
21
22
23
24
25
26
27
28
 1                               CERTIFICATE OF SERVICE
 2   I hereby certify that on the 5th day of December 2019, a copy of the foregoing was filed
 3   through the Court’s CM/ECF management system and electronically served on counsel
 4   of record.
 5
 6
                                              /s/ R. Lee Leininger
 7                                            R. Lee Leininger
                                              Trial Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
